  1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
      K. John Shaffer (Cal. Bar No. 153729)
  2   johnshaffer@quinnemanuel.com
      Matthew Scheck (Cal. Bar No. 273152)
  3   matthewscheck@quinnemanuel.com
    865 South Figueroa Street, 10th Floor
  4 Los Angeles, California 90017-2543
    Telephone:    (213) 443-3000
  5 Facsimile:    (213) 443-3100

  6   Patricia B. Tomasco (pro hac vice forthcoming)
      pattytomasco@quinnemanuel.com
  7 Pennzoil Place
    711 Louisiana St., Suite 500
  8 Houston, TX 77002
    Telephone:     (713) 221-7227
  9 Facsimile:     (713) 221-7100

 10 Attorneys for ResCap Liquidating Trust

 11                                  UNITED STATES BANKRUPTCY COURT
 12                                  NORTHERN DISTRICT OF CALIFORNIA
 13                                           SAN JOSE DIVISION
 14 In re                                                  Chapter 11

 15 HOME LOAN CENTER, INC.,                                Bankruptcy Case No. 19-51455 (EH)

 16                        Debtor.                         NOTICE   OF   APPEARANCE  AND
                                                           REQUEST FOR SERVICE OF NOTICES
 17                                                        AND PLEADINGS
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

      05850-00002/10987890.1
Case: 19-51455            Doc# 11    Filed: 07/23/19   Entered: 07/23/19 16:10:31   Page 1 of 3
  1           PLEASE TAKE NOTICE that pursuant to Bankruptcy Code section 1109(b) and Bankruptcy

  2 Rules 2002, 9007, and 9010 the undersigned appears in the above-captioned case as counsel to

  3
      ResCap Liquidating Trust (“RLT”), and demands all notices given or required to be given and all
  4
      papers served in these jointly administered cases be delivered to and served upon counsel for RLT
  5
      (“RLT Counsel”) at the following address and requests that RLT Counsel be added to all general and
  6
      special notice service lists:
  7

  8                                   K. John Shaffer
                                      Quinn Emanuel Urquhart & Sullivan, LLP
  9                                   865 S. Figueroa St. 10th Floor
                                      Los Angeles, CA 90017
 10                                   Telephone: (213) 443-3000
                                      Facsimile: (213) 443-3100
 11                                   Email: johnshaffer@quinnemanuel.com

 12           PLEASE TAKE FURTHER NOTICE that pursuant to Bankruptcy Code section 1109(b),

 13 the foregoing demand includes not only the notices and papers referred to in the Bankruptcy Rules

 14 specified above, but also includes, without limitation, any orders and notice of any application,

 15
      complaint, demand, motion, petition, pleading, claim objection, or request whether formal or informal,
 16
      written or oral, and whether transmitted or conveyed by mail, e-mail, facsimile, telephone, telegraph,
 17
      telex, hand delivery, overnight carrier, or otherwise filed or made with regard to the above-captioned
 18

 19 case and proceedings therein.

 20           PLEASE TAKE FURTHER NOTICE that the undersigned intends that neither this notice

 21 nor any previous or later appearance, pleading, proof of claim, claim, or suit shall constitute a waiver

 22 of RLT’s: (i) right to have final orders in non-core matters entered only after de novo review by a

 23
      District Judge, (ii) right to trial by jury in any proceeding related to these cases or any case,
 24
      controversy, or proceeding related to these cases, (iii) right to have the District Court withdraw the
 25
      reference in any matter subject to mandatory or discretionary withdrawal; or (iv) other rights, claims,
 26

 27 actions, defenses, setoffs or recoupments to which Len Co is or may be entitled under agreements, at

 28

Case:05850-00002/10987890.1
      19-51455 Doc# 11            Filed: 07/23/19      1
                                                     Entered: 07/23/19 16:10:31         Page 2 of 3
  1 law, or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments are hereby

  2 reserved.

  3
    Dated: Los Angeles, California                    Respectfully submitted,
  4        July 23, 2019

  5
                                               By: /s/ K. John Shaffer
  6                                                K. John Shaffer
                                                   Quinn Emanuel Urquhart & Sullivan, LLP
  7                                                865 S. Figueroa St. 10th Floor
                                                   Los Angeles, CA 90017
  8                                                Telephone: (213) 443-3000
                                                   Facsimile: (213) 443-3100
  9                                                Email: johnshaffer@quinnemanuel.com
 10

 11                                                   Counsel to Rescap Liquidating Trust

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 19-51455            Doc# 11   Filed: 07/23/19   Entered: 07/23/19 16:10:31      Page 3 of 3
      05850-00002/10987890.1                           -2-
